Opinion issued December 5, 2002 












In The
Court of Appeals
For The
First District of Texas



NO. 01-01-00638-CR
NO. 01-01-00639-CR



WILLIAM ANTHONY ZARCO, Appellant

V.

THE STATE OF TEXAS, Appellee



On Appeal from the County Criminal Court at Law No. 9
Harris County, Texas
Trial Court Cause Nos. 1060007 and 1060008



O P I N I O N

 Appellant filed two post conviction applications for habeas corpus relief that
were denied by the trial court.  In the application under cause number 1060007,
appellant claims that a conviction for the offense of driving while intoxicated in cause
number 790821 is invalid because appellant did not have counsel when he pled guilty
to that offense.  Additionally, appellant claims that a felony conviction for driving
while intoxicated in a Washington County trial court was invalid because that
conviction used the conviction in cause number 790821 to make the misdemeanor
into a felony.  Appellant did not brief any argument for the application for habeas
corpus relief under the application in cause number 1060008.  The trial court denied
both applications for habeas corpus relief on May 23, 2001 and appellant filed notices
of appeal in both cases on June 27, 2001.  Appellant did not file motions for
extension of time to file his notices of appeal.  We dismiss the appeals on
jurisdictional grounds.
	Texas Rule of Appellate Procedure 26.2 provides that in a criminal case, the
notice of appeal must be filed within 30 days after the trial court entered an
appealable order.  Here, the appealable orders were entered on May 23, 2001, so that
appellant had until June 22, 2001 to file his notices of appeal.  However, appellant
filed his notices of appeal five days too late, and did not file motions for extension of
time to file the notices of appeal.  Appellant has failed to invoke this Court's
jurisdiction to consider his appeals.  See Slayton v. State, 981 S.W.2d 208, 210 (Tex.
Crim. App. 1998) (holding a timely filed notice of appeal is essential to vest the court
of appeals with jurisdiction to address the merits of an appeal).
	Accordingly, we dismiss appellant's appeals.
PER CURIAM
Panel consists of Justice Taft, Alcala, and Price. (1)
Do not publish.  Tex. R. App. P. 47.4.
1. 	The Honorable Frank C. Price, former Justice, Court of Appeals, First
District of Texas participating by assignment.